Order filed, June 12, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00345-CV
                                    ____________

LONGTIN'S PIPE & STEEL, INC. D/B/A U.S. CENTRAL PIPELINE SERVICES,
                             Appellant

                                            V.

                      ETC CANYON PIPELINE, LLC, Appellee


                        On Appeal from the 80th District Court
                                 Harris County, Texas
                          Trial Court Cause No. 2008-63720


                                        ORDER

       The reporter’s record in this case was due May 8, 2012. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order, Marcia Barnett the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                      PER CURIAM